Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 1 of 33               PageID #: 979




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


   TODD YUKUTAKE, ET AL.,                         Civ. No. 19-00578 JMS-RT

                       Plaintiffs,                ORDER GRANTING PLAINTIFFS’
                                                  MOTION FOR SUMMARY
         vs.                                      JUDGMENT AND DENYING
                                                  DEFENDANT’S COUNTER
   CLARE E. CONNERS,                              MOTION FOR SUMMARY
                                                  JUDGMENT
                       Defendant.


      ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY
   JUDGMENT AND DENYING DEFENDANT’S COUNTER MOTION FOR
                   SUMMARY JUDGMENT

                                     I. INTRODUCTION

               Plaintiffs Todd Yukutake and David Kikukawa (“Plaintiffs”) are

  firearm owners living on Oahu. They bring suit against State of Hawaii Attorney

  General Clare E. Connors in her official capacity (“Defendant” or “the

  Government”) arguing that two State of Hawaii firearm laws violate the Second

  Amendment. The first, Hawaii Revised Statutes (“HRS”) § 134-2(e), requires, in

  relevant part, that individuals purchase a handgun (i.e., a pistol or revolver) within

  10 days of obtaining a permit to acquire. The second, HRS § 134-3(c), requires, in

  relevant part, that individuals physically bring their firearm to the police

  department for in-person inspection and registration within five days of acquiring
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 2 of 33           PageID #: 980




  it. ECF No. 85. Currently before the court are Plaintiffs’ Motion for Summary

  Judgment and Defendant’s Counter Motion for Summary Judgment, ECF No. 91.

               The challenged provisions in both HRS § 134-2(e) and HRS § 134-

  3(c) are not longstanding and impose only a moderate burden on the right to bear

  arms. As such, both provisions are subject to intermediate scrutiny. And because

  the Government has entirely failed to demonstrate how each law effectuates its

  asserted interest in public safety, neither law can pass constitutional muster under

  this standard of review. Plaintiffs’ Motion for Summary Judgment is GRANTED

  and Defendant’s Counter Motion for Summary Judgment is DENIED.

               To be clear, this Order affects only these two discrete provisions of

  the State of Hawaii’s firearm scheme; no other aspect of the State’s firearm

  regulatory scheme is challenged or addressed in this Order.

                                 II. BACKGROUND

               Plaintiffs are residents of the City and County of Honolulu. ECF No.

  78 at PageID # 557. Both legally own multiple firearms and wish to legally

  acquire additional guns, including handguns. Id. at PageID ## 567-69. They

  allege that certain provisions of two State of Hawaii firearm laws, HRS §§ 134-

  2(e) and 134-3(c), violate their Second Amendment right to bear arms. Id. at

  PageID # 570.




                                            2
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 3 of 33                        PageID #: 981




                 HRS § 134-2(e) provides, in relevant part, that “[p]ermits issued to

  acquire any pistol or revolver [i.e., handguns] shall be void unless used within ten

  days after the date of issue.” And HRS § 134-3(c) provides, in relevant part, that

  firearms “shall be physically inspected by the respective county chief of police or

  the chief’s representative at the time of registration.” 1 Plaintiffs allege that both

  laws infringe on the Second Amendment right to bear arms because “people who

  wish to own a firearm, including the litigants in this matter, must take time off

  work to complete the lengthy application process.” ECF No. 78 at PageID # 562.

  To legally possess a firearm, applicants must complete that application process, 2

  which consists of the following steps:

                 (1) In the case of handguns, acquire all necessary identifying

                     information about the firearm from the seller, including its make,

                     model, and serial number;

                 (2) Physically visit the police station to apply for a permit to acquire

                     the firearm, including by providing personal identifying


         1
            Firearms dealers licensed under State of Hawaii law or by the United States Department
  of Justice are exempt from this in-person registration and inspection requirement. See HRS
  § 134-3(c) (“Dealers licensed under section 134-31 or dealers licensed by the United States
  Department of Justice shall register firearms pursuant to this section on registration forms
  prescribed by the attorney general and shall not be required to have the firearms physically
  inspected by the chief of police at the time of registration.”).
         2
           Before undertaking the listed steps, first-time applicants for a firearm are required to
  take a safety course. Individuals applying for additional guns need not take the safety course
  again. HRS § 134-2(g).
                                                   3
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 4 of 33                      PageID #: 982




                     information, including name, address, and physical appearance;

                     and, in the case of handguns, the gun’s make, model, and serial

                     number;

                 (3) Wait 14 days while the police department reviews the application,

                     conducts a background check to ensure that the individual is

                     qualified to possess a gun, and issues the permit;

                 (4) Return to the seller to present the permit and finalize the purchase

                     of the firearm. Applicants must purchase the firearm within 10

                     days of permit issuance in the case of a handgun and within a year

                     of permit issuance in the case of a long gun. HRS § 134-2(e); 3 and

                 (5) Within five days of acquiring the firearm, bring the firearm back

                     to the police station for a physical inspection and registration,

                     including by providing the firearm’s make, model, and serial

                     number. HRS § 134-3(c).4

                 On October 30, 2020, Plaintiffs filed a First Amended Complaint

  against Defendant in her official capacity as State Attorney General, challenging



         3
          Plaintiffs do not challenge the constitutionality of the one-year permit use period for
  long guns.
         4
            At the June 28, 2021 hearing, both Plaintiffs’ counsel and Defendant’s counsel agreed
  that these are the steps an applicant must complete to acquire a firearm in the State of Hawaii.
  ECF No. 102.


                                                   4
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 5 of 33                      PageID #: 983




  the constitutionality of HRS § 134-2(e)’s 10-day permit use period for handguns

  and HRS § 134-3(c)’s in-person inspection and registration requirement for

  firearms.5 ECF No. 78. That same day, the court stayed and administratively

  closed the case pending issuance of the Ninth Circuit’s en banc opinion in Young v.

  State of Hawaii, No. 12-17808. ECF No. 79.

                 On March 24, 2021, the Ninth Circuit issued its decision in Young.

  992 F.3d 765 (9th Cir. 2021). The next day, March 25, 2021, the court lifted the

  stay and reopened this case. ECF No. 80. On April 28, 2021, Plaintiffs filed a

  Motion for Summary Judgment, ECF No. 85. And on May 28, 2021, Defendant

  filed a Counter Motion for Summary Judgment, ECF No. 91. Plaintiffs filed a

  “Reply and Opposition” to Defendant’s Counter Motion on June 7, 2021, ECF No.

  95, and Defendant filed a Response in support of the Counter Motion and in

  Opposition to Plaintiff’s Motion on June 14, 2021, ECF No. 99. On June 15, 2021,


         5
            Plaintiffs’ initial Complaint asserted facial and as-applied challenges against both
  Defendant and the City and County of Honolulu. ECF No. 1 (filed October 24, 2019). When
  Plaintiffs initiated their lawsuit, HRS § 134-3(c) did not expressly require in-person inspection
  and registration of firearms. But the Honolulu Police Department (“HPD”) had implemented
  § 134-3 by requiring applicants to register their firearms in person. See ECF No. 1 at PageID
  # 4.
           On June 9, 2020, Plaintiffs and the City and County of Honolulu reached a settlement
  agreement, with the City and County agreeing to extend the hours of the Firearms Unit and to
  issue permits via email rather than requiring applicants to come to the station to physically pick
  up their permits. ECF No. 52; ECF No. 78 at PageID # 561 (describing conditions of
  settlement). On June 12, 2020, the parties stipulated to dismissal with prejudice of all claims
  against the City and County, ECF No. 53. Shortly thereafter, on July 10, 2020, the Hawaii State
  Legislature amended HRS § 134-3(c) to affirmatively require in-person inspection and
  registration of firearms. See H.B. 2744, H.D. 1 S.D. 2, 30th Leg., Reg. Sess. (enacted Sept. 16,
  2020).
                                                  5
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 6 of 33            PageID #: 984




  the court granted Everytown for Gun Safety (“Everytown”) leave to file a brief as

  amicus curiae. ECF No. 100. A hearing was held on June 28, 2021. ECF No.

  102.

                            III. STANDARD OF REVIEW

               Summary judgment is proper where there is no genuine dispute as to

  any material fact and the moving party is entitled to judgment as a matter of law.

  Fed. R. Civ. P. 56(a); see also, e.g., Sandoval v. Cnty. of San Diego, 985 F.3d 657,

  665 (9th Cir. 2021). Rule 56(a) mandates summary judgment “against a party who

  fails to make a showing sufficient to establish the existence of an element essential

  to the party’s case, and on which that party will bear the burden of proof at trial.”

  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Nissan Fire & Marine

  Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000).

               “The party moving for summary judgment bears the initial burden of

  identifying those portions of the pleadings, discovery and affidavits which

  demonstrate the absence of a genuine issue of material fact.” Olivier v. Baca, 913

  F.3d 852, 857 (9th Cir. 2019) (citing Celotex, 477 U.S. at 323). Where the moving

  party does not have the ultimate burden of persuasion at trial, they bear both the

  initial burden of production and the ultimate burden of persuasion on their motion

  for summary judgment. Friedman v. Live Nation Merch., Inc., 833 F.3d 1180,

  1188 (9th Cir. 2016) (citing Nissan Fire, 210 F.3d at 1102).


                                             6
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 7 of 33           PageID #: 985




               “‘[W]hen the moving party has carried its burden under Rule 56[(a)],

  its opponent must do more than simply show that there is some metaphysical doubt

  as to the material facts,’” but must come forward with specific facts showing that

  there is a genuine dispute for trial. Scott v. Harris, 550 U.S. 372, 380 (2007)

  (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87

  (1986)). “‘[A]t least some ‘significant probative evidence’” must be produced.

  Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d 1055, 1063 (9th Cir. 2012) (citing

  T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.

  1987)). “‘If the evidence is merely colorable, or is not significantly probative,

  summary judgment may be granted.’” United States ex rel. Kelly v. Serco, Inc.,

  846 F.3d 325, 329-30 (9th Cir. 2017) (quoting Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 249-50 (1986)); Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134

  (9th Cir. 2000) (“A scintilla of evidence or evidence that is merely colorable or not

  significantly probative does not present a genuine issue of material fact.”); see also

  Friedman, 833 F.3d at 1185 (citing McIndoe v. Huntington Ingalls Inc., 817 F.3d

  1170, 1173 (9th Cir. 2016)).

               For purposes of Rule 56(a), a dispute is genuine only if there is a

  sufficient evidentiary basis on which “a reasonable jury could return a verdict for

  the nonmoving party,” and a dispute of fact is material only if it could affect the

  outcome of the suit under the governing law. Momox-Caselis v. Donohue, 987


                                            7
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 8 of 33                      PageID #: 986




  F.3d 835, 841 (9th Cir. 2021) (citing Anderson, 477 U.S. at 248). When

  considering the evidence on a motion for summary judgment, the court must draw

  all reasonable inferences in the light most favorable to the nonmoving party.

  Rookaird v. BNSF Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018).

                                         IV. ANALYSIS

                 Plaintiffs challenge the constitutionality of both the State of Hawaii’s

  10-day use period for permits to acquire handguns under HRS § 134-2(e) and its

  requirement that all firearms be inspected and registered in-person under HRS

  § 134-3(c). Both requirements are subject to intermediate scrutiny, and both fail to

  pass constitutional muster under that standard of review.6

  A.     Second Amendment Standards

                 The Second Amendment states: “A well regulated Militia, being

  necessary to the security of a free State, the right of the people to keep and bear

  Arms, shall not be infringed.” In District of Columbia v. Heller, 554 U.S. 570


         6
            Plaintiffs assert that they are bringing both facial and as-applied challenges, while
  Defendant argues that Plaintiffs relinquished their as-applied challenges when they settled their
  claims against the City and County of Honolulu. But, as set forth in more detail below, both
  challenged provisions are facially unconstitutional. Thus, the court need not consider whether
  Plaintiffs have preserved their as-applied challenges. See Hoye v. City of Oakland, 653 F.3d 835,
  857 (9th Cir. 2011) (explaining that because “‘[f]acial and as-applied challenges differ in the
  extent to which the invalidity of a statute need be demonstrated’ . . . the substantive legal tests
  used in the two challenges are ‘invariant’” (quoting Legal Aid Servs. of Oregon v. Legal Servs.
  Corp., 608 F.3d 1084, 1096 (9th Cir. 2010))); see also Citizens United v. Fed. Election Comm’n,
  558 U.S. 310, 331 (2010) (explaining that the distinction between facial and as-applied
  challenges “goes to the breadth of the remedy employed by the Court, not what must be pleaded
  in a complaint,” with an as-applied challenge offering a “‘narrower remedy’” than a facial
  challenge (quoting United States v. Treasury Emps., 513 U.S. 454, 478 (1995))).
                                                  8
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 9 of 33            PageID #: 987




  (2008), the Supreme Court engaged in its “first in-depth examination of the Second

  Amendment.” Id. at 635. The Court determined that “the right to keep and bear

  arms is an individual right held by the people, and not limited by the prefatory

  clause—‘a well regulated Militia’—only to ‘the right to possess and carry a

  firearm in connection with militia service.’” Young, 992 F.3d at 782 (quoting

  Heller, 554 U.S. at 596, 577, 599). The Court further determined that the right to

  bear arms was not created by the Constitution, but rather that the Second

  Amendment codified a pre-existing right “inherited from our English ancestors.”

  Heller, 554 U.S. at 599. And the Court identified the “core” of the Second

  Amendment as “the right of law-abiding, responsible citizens to use arms in

  defense of hearth and home.” Id. at 635.

               Heller also set forth a framework for determining whether a law

  impermissibly infringes on Second Amendment rights. First, Heller indicated that

  “‘determining the scope of the Second Amendment’s protections requires a textual

  and historical analysis of the amendment.’” United States v. Chovan, 735 F.3d

  1127, 1133 (9th Cir. 2013) (summarizing Heller). And while the Court declined to

  undertake such an “exhaustive historical analysis” in its opinion, it identified

  certain “longstanding prohibitions” on the possession of firearms as

  “presumptively lawful,” including “bans on possession by felons and the mentally




                                             9
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 10 of 33             PageID #:
                                    988



 ill; bans on possession in sensitive places; and regulations on the commercial sale

 of firearms.” Young, 992 F.3d at 782 (citing Heller, 554 U.S. at 626-27).

              Second, Heller provided guidance for courts reviewing laws that do

 not qualify as longstanding and presumptively lawful. The Court explained that an

 outright ban of firearms in the home violates the Second Amendment under any

 level of scrutiny. Heller, 554 U.S. at 628. And while the Court left discussion of

 the precise level of scrutiny applicable to Second Amendment challenges to a later

 day, it expressly “reject[ed] a rational basis standard of review, thus signaling that

 courts must at least apply intermediate scrutiny.” Silvester v. Harris, 843 F.3d

 816, 820 (9th Cir. 2016) (summarizing Heller).

              The Ninth Circuit—along with the majority of other circuit courts—

 has adopted a two-step inquiry to implement the Heller framework. At the first

 step, courts “ask if the challenged law affects conduct that is protected by the

 Second Amendment.” Young, 992 F.3d at 783. That is, courts ask whether the law

 “is one of the presumptively lawful . . . measures identified in Heller, or whether

 the record includes persuasive historical evidence establishing that the [law] at

 issue imposes prohibitions that fall outside the historical scope of the Second

 Amendment.” Bauer v. Becerra, 858 F.3d 1216, 1221 (9th Cir. 2017) (internal

 quotation and citation omitted).




                                           10
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 11 of 33               PageID #:
                                    989



              If the law is found to burden conduct protected by the Second

 Amendment at step 1, courts proceed to step 2 to determine what level of scrutiny

 to apply. In undertaking this inquiry, courts assess “(1) how close the challenged

 law comes to the core of the Second Amendment right, and (2) the severity of the

 law’s burden on that right.” Id. at 1221-22. A law is unconstitutional under any

 level of scrutiny if it so severely restricts the “core” right of self-defense of the

 home that it “amounts to a destruction of the Second Amendment right.” Id. at

 1222. “Further down the scale,” a law that “implicates the core of the Second

 Amendment right and severely burdens that right warrants strict scrutiny.” Id.

 “Otherwise, intermediate scrutiny is appropriate.” Id. The Ninth Circuit’s “post-

 Heller decisions generally have applied intermediate scrutiny to firearms

 regulations.” Pena v. Lindley, 898 F.3d 969, 977 (9th Cir. 2018) (collecting cases).

 B.    HRS § 134-2(e)’s 10-Day Permit Use Period

       1.     The 10-Day Permit Use Period Is Not Longstanding and
              Presumptively Valid

              Defendant argues that HRS § 134-2(e)’s 10-day permit use period is

 longstanding and presumptively valid because it is a “condition[] and

 qualification[] on the commercial sale of arms” that “dates back to 1933-1934.”




                                            11
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 12 of 33                       PageID #:
                                    990



 ECF No. 91-1 at PageID ## 712-13. 7 In support of this argument, Defendant

 points to “similar laws” that were passed in four other states—Arkansas,

 Massachusetts, Missouri, and Michigan—“during that [same] era” (i.e., the 1930s).

 ECF No. 91-1 at PageID # 713; see also ECF Nos. 92-16, 92-17, 92-18, 92-19.

 But a handful of similar laws from the 1930s, without more, is insufficient to

 establish that the State of Hawaii’s law belongs to a “longstanding” historical

 tradition of “presumptively lawful” firearm prohibitions. Young, 992 F.3d at 783.

                Young clarified the test for whether a law is “longstanding and

 presumptively lawful,” explaining that the purpose of conducting the historical

 analysis is to determine whether the challenged law falls within the scope of the

 right as it was understood during the founding era. Id. That is, “[l]aws restricting

 conduct that can be traced to the founding era and are historically understood to

 fall outside of the Second Amendment’s scope may be upheld without further

 analysis.” Id. (quoting Silvester, 843 F.3d at 821). Evidence of similar restrictions

 found in ancient English law, founding era laws, and early post-ratification laws

 provide persuasive evidence of the historical understanding of the scope of the



        7
          To the extent Defendant argues that the 10-day permit use period is presumptively
 lawful simply because it is a “condition[] and qualification[] on the commercial sale of arms,”
 this argument fails. The Ninth Circuit has held the phrase “conditions and qualifications on the
 commercial sale of arms” “‘sufficiently opaque’” to prohibit reliance on it alone, instead opting
 to conduct a “full textual and historical review” of the scope of the Second Amendment.
 Teixeira v. Cnty. of Alameda, 873 F.3d 670, 683 (9th Cir. 2017) (en banc). The court follows
 that approach here.
                                                 12
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 13 of 33           PageID #:
                                    991



 right. Id. By contrast, “twentieth-century developments . . . may be less reliable as

 evidence of the original meaning of the American right to keep and bear arms.” Id.

 at 811.

              Here, Defendant puts forth only laws of this less reliable caliber. And

 while early Twentieth Century laws “might . . . demonstrate a history of

 longstanding regulation if their historical prevalence and significance is properly

 developed in the record,” Fyock v. Sunnyvale, 779 F.3d 991, 997 (9th Cir. 2015)

 (emphasis added), Defendant has failed to satisfy these conditions. The sparse

 handful of laws Defendant puts forth does not demonstrate the requisite “historical

 prevalence.” Young, 992 F.3d at 783 (“We are looking for ‘historical

 prevalence.’”) (quoting Fyock, 779 F.3d at 997)). Moreover, there is no evidence

 in the record suggesting that these laws are tethered—in any way—to the “original

 meaning of the American right to keep and bear arms.” Id. at 811. Indeed,

 Defendant does not provide any historical context for these laws. Instead,

 Defendant asserts that their mere existence is evidence that the State of Hawaii’s

 10-day permit expiry period is presumptively valid. This meager showing is not

 enough.

              Finally, it is worth noting that three of the four laws Defendant relies

 upon have been repealed. ECF No. 95-1 at PageID ## 931-32. And the only law

 that remains on the books, Michigan’s, imposes a 30-day rather than 10-day time


                                          13
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 14 of 33            PageID #:
                                    992



 limit on permit holders. Id. at PageID # 931. Thus, even if these laws did provide

 evidence of founding-era understanding of lawful firearm prohibitions, it is not

 clear that their existence supports Defendant’s argument that the State of Hawaii’s

 law falls within that historical tradition.

              Simply put, the court cannot conclude that HRS § 134-2(e)’s 10-day

 permit use period is longstanding and presumptively valid.

       2.     Intermediate Scrutiny Applies

              Having determined that HRS § 134-2(e)’s 10-day permit use period

 implicates the right to bear arms, the court next considers the appropriate level of

 scrutiny to apply. As both parties agree, the 10-day permit use period does not

 “amount to destruction” of the right to bear arms. ECF No. 85-1 at PageID # 603;

 ECF No. 91-1 at PageID # 715. This leaves a choice between strict and

 intermediate scrutiny. Strict scrutiny is appropriate only when a law “implicates

 the core of the Second Amendment right and severely burdens that right.”

 Silvester, 843 F.3d at 821 (emphasis added). Otherwise, intermediate scrutiny is

 appropriate. Id. Defendant concedes that “the core of the Second Amendment is

 presumably implicated since Plaintiffs state that they want to purchase handguns.”

 ECF No. 91-1 at PageID # 714. Thus, the appropriate level of scrutiny to apply

 turns on the severity of the burden imposed by the law.




                                               14
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 15 of 33            PageID #:
                                    993



              In weighing the severity of a law’s burden on the right to bear arms,

 courts are “guided by a longstanding distinction between laws that regulate the

 manner in which individuals may exercise their Second Amendment right, and

 laws that amount to a total prohibition of the right.” Pena, 898 F.3d at 977. HRS

 § 134-2(e)’s 10-day permit use period falls into the former category. It merely

 regulates when an individual may purchase handguns—requiring them to take

 possession of the weapon within ten days of acquiring a permit. It does not

 prohibit individuals from possessing or acquiring handguns. Indeed, the only

 burden alleged by Plaintiffs is that they “are required to take time off work to make

 their firearms purchase in quick succession.” ECF No. 85-1 at PageID # 605. This

 is not a severe burden on the right. See Silvester, 843 F.3d at 827 (“[L]aws which

 regulate only the ‘manner in which persons may exercise their Second Amendment

 rights’ are less burdensome than those which bar firearm possession completely”

 (quoting Chovan, 735 F.3d at 1138)); see also id. (“The burden of [a] 10-day

 waiting period . . . is less than the burden imposed by contested regulations in other

 Ninth Circuit cases applying intermediate scrutiny.”). Intermediate scrutiny

 applies.

 ///

 ///

 ///


                                          15
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 16 of 33                     PageID #:
                                    994



        3.     Application of Intermediate Scrutiny

               “In the context of Second Amendment challenges, intermediate

 scrutiny requires: ‘(1) the government’s stated objective to be significant,

 substantial, or important; and (2) a reasonable fit between the challenged

 regulation and the asserted objective.’” Fyock, 779 F.3d at 1000 (quoting Chovan,

 735 F.3d at 1139).8 Intermediate scrutiny “does not require the least restrictive

 means of furthering a given end.” Bauer, 858 F.3d at 1221. Rather, the law must

 merely “promote[] a substantial government interest that would be achieved less

 effectively absent the regulation.” Fyock, 779 F.3d at 1000 (quotation and citation

 omitted). It is the government’s burden to prove that both prongs of the test are

 satisfied. See Chovan, 735 F.3d at 1140-41.

               The nature and quantity of the showing required by the government

 “will vary up or down with the novelty and plausibility of the justification raised.”

 Nixon v. Shrink Mo. Gov’t PAC, 528 U.S. 377, 391 (2000); see also United States

 v. Carter, 669 F.3d 411, 418 (4th Cir. 2012) (“[T]he Constitution does not mandate

 a specific method by which the government must satisfy its burden under



        8
          This test is “imported . . . from First Amendment cases” and courts rely on First
 Amendment jurisprudence when applying intermediate scrutiny to Second Amendment
 challenges. Silvester, 843 F.3d at 821; see also Jackson v. City & Cnty. of S.F., 746 F.3d 953,
 960 (9th Cir. 2014) (“Both Heller and McDonald [v. City of Chicago, 561 U.S. 742 (2010)]
 suggest that First Amendment analogies are more appropriate, and on the strength of that
 suggestion, we and other circuits have already begun to adapt First Amendment doctrine to the
 Second Amendment context” (quoting Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011))).
                                                16
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 17 of 33              PageID #:
                                    995



 heightened judicial scrutiny.”). To meet its burden, the government may resort to a

 wide range of sources, including “legislative text and history, empirical evidence,

 case law, and common sense, as circumstances and context require.” Carter, 669

 F.3d at 418; Jackson, 746 F.3d at 966 (pointing to case law, empirical studies, and

 legislative history as appropriate bases for demonstrating the reasonable fit

 between a government interest and a challenged law); see also Lorillard Tobacco

 Co. v. Reilly, 533 U.S. 525, 555 (2001) (recognizing that, in some cases,

 restrictions on constitutional rights may be justified “based solely on history,

 consensus, and ‘simple common sense’” (quoting Florida Bar v. Went For It, Inc.,

 515 U.S. 618, 628 (1995))). But “the government must present more than anecdote

 and supposition.” United States v. Playboy Ent. Grp., Inc., 529 U.S. 803, 822

 (2000). Courts owe substantial deference to a legislature’s policy judgments; their

 “sole obligation is to assure that, in formulating its judgments, [the legislature] has

 drawn reasonable inferences based on substantial evidence.” Turner Broad. Sys.,

 Inc. v. F.C.C., 520 U.S. 180, 195 (1997).

              The Government has not met its burden here. Defendant states that

 the 10-day permit use period furthers the “important government interest” of public

 safety “in that such requirements provide more effective supervision and control

 over the sale, transfer, and possession of firearms.” ECF No. 91-1 at PageID




                                           17
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 18 of 33                       PageID #:
                                    996



 # 715. It is “self-evident” that public safety is a substantial and important

 government interest. Fyock, 779 F.3d at 1000. But Defendant has failed to

 demonstrate how the 10-day permit use period furthers that interest.

               To begin, the Government does not show that the legislature

 considered any evidence—let alone substantial evidence—prior to enacting the

 law. The Government cites only to legislative history that pronounces the public

 safety purpose of gun regulation generally, but provides no legislative history

 addressing why HRS § 134-2(e)’s 10-day permit use period, in particular, was

 enacted. See ECF No. 91-1 at PageID ## 706-09. The Government also fails to

 provide any legislative history addressing what evidence the legislature considered

 prior to enacting that requirement.9 Likewise, the Government provides no

 empirical evidence or case law suggesting that a 10-day permit use period would

 enhance public safety. Indeed, as the Government conceded during oral argument,

 its arguments boil down to simple “common sense.”

               The Government’s primary common-sense argument is that a short

 expiry period is necessary to ensure that the information provided when an

 individual applies for a permit to acquire a specific handgun remains accurate




        9
          Upon independent review, the court was unable to find any legislative history
 addressing the purpose behind this particular statutory provision.


                                                18
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 19 of 33                           PageID #:
                                    997



 when that person acquires that gun. 10 ECF No. 91-1 at PageID ## 718-19.

 Specifically, the Government points out that information provided when an

 applicant applies for a permit, including the person’s name, address, or appearance

 could change over time; or an applicant could become disqualified from owning a

 gun after the background check has been completed and the permit issued—

 including by becoming subject to a civil protective order, committing certain

 crimes, or being diagnosed with a significant mental disorder. Id. Because such

 changes are unlikely to occur within a mere 10 days of acquiring a permit, such a

 “relatively short expiration date will ensure that the information remains accurate

 when the person acquires [their] firearm.” Id. at PageID # 719. Put differently, the

 10-day permit use period minimizes the probability that any changes—


         10
              As a reminder, the handgun permitting process proceeds as follows. An applicant
 must:
                  (1) Acquire all necessary identifying information about the firearm from the
                      seller, including its make, model, and serial number;
                  (2) Physically visit the police station to apply for a permit to acquire the firearm,
                      including by providing the gun’s make, model, and serial number, as well as
                      personal identifying information including name, address, and physical
                      appearance;
                  (3) Wait 14 days while the police department reviews the application, conducts a
                      background check to ensure that the individual is qualified to possess a gun,
                      and issues the permit;
                  (4) Return to the seller to present the permit and purchase the firearm within 10
                      days of permit issuance; and
                  (5) Within five days of acquiring the firearm, bring the firearm back to the police
                      station for a physical inspection and registration.

 The Government maintains that by allowing applicants only ten days to acquire a handgun after
 receiving the permit, the law ensures that the information provided at step 2 and step 3 will be
 accurate at step 4. But the Government does not explain how this promotes public safety.


                                                   19
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 20 of 33                       PageID #:
                                    998



 disqualifying or otherwise—will occur between the time that the permit issues and

 the time that the applicant makes use of that permit to purchase a gun. 11

                But the Government makes no effort to explain how this promotes

 public safety—that is, why the law is a reasonable fit to its asserted objective. In

 absence of an explanation, the court’s best guess as to the Government’s reasoning

 is that the law ensures that individuals do not make use of a permit to acquire after

 they become disqualified from owning a gun. But that this promotes public safety

 is not a common-sense conclusion. In fact, the opposite could be true. By

 shortening the permit use period to reduce the likelihood that disqualifying changes

 occur before the applicant obtains the handgun, the law arguably increases the

 likelihood that individuals will already be in possession of a gun should a

 disqualifying change occur. 12 This outcome could negatively impact public safety

 by increasing the probability that unqualified individuals may be in possession of



        11
           The Government additionally argues that the short permit period “minimizes the risk of
 an unauthorized person using [the permit] if it is lost or stolen.” ECF No. 91-1 at PageID
 # 716. The Government does not flesh out this argument beyond the quoted sentence—let alone
 provide evidence suggesting that lost or stolen permits pose a problem. Taken on its face, this
 argument does not make sense. HRS § 134-2(f) requires the seller to verify the permit holder’s
 identity prior to transferring the gun, and the Government does not explain how an unauthorized
 individual could make use of a permit in another’s name.
        12
           And as Plaintiffs point out, virtually all applicants do make use of their permits within
 the 10-day period. For example, in 2020, 95.8% of permits were used to acquire a gun within the
 10-day period, while only 1.4% were voided (and 2.8% of permit applicants were denied). ECF
 No. 86-3 at PageID # 635. The same trend held true in 2017, 2018, and 2019. See ECF Nos. 86-
 4, 86-5, 86-6.


                                                 20
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 21 of 33                     PageID #:
                                    999



 guns. Of course, in the absence of any evidence addressing the effect of the law on

 public safety, this is mere conjecture. Nevertheless, this conjecture demonstrates

 that it is not a simple matter of common sense that the 10-day permit use period

 promotes public safety. Finally, it is worth noting that if it really were common

 sense that a 10-day permit use period promoted public safety, Hawaii likely would

 not be the only state in the nation to maintain such a restrictive requirement.13

               The Government has failed to show that there is a reasonable fit

 between their stated objective of promoting public safety and the 10-day permit

 use period imposed by HRS § 134-2(e). The 10-day permit use period for

 handguns does not survive intermediate scrutiny.14




        13
          To be clear, the court is not suggesting that any permit use period would violate the
 Second Amendment. And, as Plaintiffs’ counsel conceded at oral argument, some greater time
 period could pass constitutional muster. This Order, however, does not attempt to define the
 boundaries of a constitutional versus unconstitutional permit use period.
        14
            Both parties spill considerable ink discussing “Rap Back”—an FBI service that informs
 state and local law enforcement officers when an individual subject to a criminal history record
 check is arrested for a criminal offense anywhere in the country. ECF No. 85-1 at PageID # 612;
 ECF No. 91-1 at PageID ## 717-19. Plaintiffs argue that “if the Defendant’s stated interest [in
 the 10-day permit use requirement] is blocking a person from using a permit after committing a
 felony, it is unnecessary and an additional unjustifiable burden because Rap Back provides the
 same ‘service.’” ECF No. 85-1 at PageID # 612. Defendant responds that Rap Back falls short
 of providing this service because some criminal offenses can fall through the cracks and because
 Rap Back does not inform law enforcement of other disqualifying events, including diagnosis
 with a disqualifying mental condition or entry of a civil protective order or restraining order.
 ECF No. 91-1 at PageID ## 717-18. But these arguments are largely irrelevant. The law does
 not pass intermediate scrutiny for the more fundamental reason discussed above—that the state
 has failed to show how the 10-day permit use period promotes public safety.


                                                21
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 22 of 33           PageID #:
                                    1000



 C.    HRS § 134-3(c)’s In-Person Firearm Inspection and Registration
       Requirement

       1.     The In-Person Firearm Inspection and Registration Requirement Is
              Not Longstanding and Presumptively Valid

              HRS § 134-3(c) was amended in 2020 to require in-person inspection

 and registration of all firearms within five days of acquiring them. The

 Government argues that this new in-person inspection and registration requirement

 is longstanding and presumptively valid because it is “part of the registration

 process” and “[i]n Hawaii, registration and permitting requirements, in general,

 date back to 1907 and 1919, respectively.” ECF No. 91-1 at PageID ## 722-23

 (emphasis added). This argument fails. Although certain registration requirements

 may be longstanding, it does not follow that all registration requirements are. And

 the Government has provided absolutely no evidence suggesting that in-person

 inspection and registration was historically understood as an appropriate regulation

 on the right to bear arms.

              In its Amicus Brief, Everytown argues that the State’s in-person

 inspection and registration requirement falls outside the scope of the Second

 Amendment as “part of a longstanding regulatory tradition” because it is of a kind

 with 18th century militia laws. ECF No. 94-1 at PageID # 866. Those laws

 required individuals enlisted in state militias—“white men in a specified age

 range”—to maintain their own arms and “provided for in-person inspection to

                                          22
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 23 of 33             PageID #:
                                    1001



 ensure that militiamen were prepared and properly armed if called up to fight.” Id.

 at PageID ## 871, 873. Everytown cites to a variety of state militia laws, as well

 as federal Militia Acts. Id. at PageID ## 872-77. In general, as Everytown

 explains, these laws required periodic inspections of militiamen’s weaponry, with

 some laws requiring military officials to keep a record of the weapons held by men

 in their company. Id. Everytown concludes that “[t]he ubiquity of these militia

 inspection laws means that ordinary citizens in the founding era would have

 understood a requirement to present arms for inspection to be well within the

 government’s power—and thus outside the scope of the Second Amendment.” Id.

 at PageID # 877.

              But the purpose and scope of these colonial-era militia laws are too

 dissimilar to the State of Hawaii’s current registration requirement to support such

 a finding. Although a law need not have a “precise founding-era analogue” in

 order to be deemed presumptively valid, Fyock, 779 F.3d at 997 (quotation and

 citation omitted), the law must be sufficiently similar to historical regulations to

 demonstrate that the law’s restrictions accord with historical understanding of the

 scope of the Second Amendment right. Young, 992 F.3d at 783.

              In the 18th century, state militias were a primary part of the United

 States armed forces. And, as Everytown itself explains, the purpose of the militia

 laws was to ensure that the armed forces maintained weapon stockpiles suitable for


                                           23
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 24 of 33             PageID #:
                                    1002



 the nation’s defense and warfare needs. ECF No. 94-1 at PageID # 873.

 Accordingly, many of these laws did not require individuals to register their

 weapons upon acquiring them, but instead to periodically demonstrate that they

 maintained weapons of appropriate caliber for military activity. Id. at PageID

 ## 873-75. Moreover, each law that Everytown cites applied only to individuals

 who were enlisted in the militia and to the guns that they possessed for military

 purposes; Everytown has pointed to no law that required in-person inspection and

 registration of firearms held by civilians in their personal capacity.

              HRS § 134-3(c)’s in-person inspection and registration requirement

 does not fall within the historical tradition of these 18th century militia laws.

 Whereas militia laws applied only to militiamen, HRS § 134-3(c)’s requirement

 applies to all civilians who wish to acquire a handgun for personal use. Likewise,

 the purpose of the militia inspection laws was to ensure that soldiers had the

 correct weapons for duty and that those weapons were appropriately maintained for

 battle. ECF No. 94-1 at PageID ## 872-77. In contrast, HRS § 134-3(c)’s

 requirement is meant to serve the Government’s interest—not in military

 preparedness—but in protecting public safety through “more effective supervision

 and control over the sale, transfer, and possession of firearms.” ECF No. 91-1 at

 PageID # 724. And, most significantly, the militia laws did not place a burden on

 any individual’s ability to acquire a weapon. Indeed, militiamen were required to


                                           24
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 25 of 33            PageID #:
                                    1003



 possess weapons. In contrast, the State of Hawaii’s law places a burden on the

 right to acquire handguns by requiring compliance with the in-person inspection

 and registration requirement in order for civilians to legally possess firearms in the

 first instance.

               Given these considerable differences, the State of Hawaii’s in-person

 inspection and registration requirement for civilian firearms cannot be said to fall

 within the historical tradition of colonial-era laws requiring inspection of what

 were effectively the military weapon stockpiles of the day. On the record before

 the court, HRS § 134-3(c)’s in-person inspection and registration requirement

 cannot be considered longstanding and presumptively valid at the first step of the

 analysis. See, e.g., Bauer, 858 F.3d at 1221.

        2.     Intermediate Scrutiny Applies

               Having determined that HRS § 134-3(c)’s in-person inspection and

 registration requirement implicates the right to bear arms, the court next considers

 the appropriate level of scrutiny to apply. As with the 10-day permit use period,

 the parties agree that the law does not destroy the core of the Second Amendment

 right, and Defendant concedes that “the core of the Second Amendment is

 presumably implicated since Plaintiffs state that they want to purchase handguns.”

 ECF No. 91-1 at PageID # 723. Thus, the choice is again one between strict and

 intermediate scrutiny.


                                           25
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 26 of 33               PageID #:
                                    1004



              Intermediate scrutiny is plainly the appropriate standard to apply

 because the law does not severely burden the right to bear arms. HRS § 134-3(c) is

 a gun registration requirement. The Ninth Circuit has consistently held that “gun-

 registration requirements do not severely burden the Second Amendment because

 they do not ‘prevent an individual from possessing a firearm in his home or

 elsewhere.’” Pena, 898 F.3d at 977 (quoting Heller v. District of Columbia, 670

 F.3d 1244, 1258 (D.C. Cir. 2011) (“Heller II”)). Finally, factually, the only burden

 alleged by Plaintiffs is, again, that they “are required to take time off work to make

 their firearms purchase in quick succession.” ECF No. 85-1 at PageID # 605. This

 is not a severe burden. Intermediate scrutiny applies.

       3.     Application of Intermediate Scrutiny

              To survive intermediate scrutiny, the Government must demonstrate a

 “significant, substantial, or important” government interest and must show that

 there is a “reasonable fit between the challenged regulation and the asserted

 objective.” Fyock, 779 F.3d at 1000. Here, the Government’s asserted interest is

 once again public safety. “More specifically, the ‘significant, substantial, or

 important’ government objective in requiring people to bring the firearm to the

 registration is that it ensures that the registration information is accurate, it ensures

 that the firearm complies with Hawaii law, and it confirms the identity of the




                                            26
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 27 of 33                     PageID #:
                                    1005



 firearm so as to facilitate tracing by law enforcement.” ECF No. 91-1 at PageID

 ## 724-25.

               But, once again, while public safety interests are legitimate, Fyock,

 779 F.3d at 1000; United States v. Marzzarella, 614 F.3d 85, 98 (3d Cir. 2010), the

 Government wholly fails to demonstrate how the in-person inspection and

 registration requirement furthers these interests. It merely states that “ensuring that

 the registration information is accurate, ensuring that the firearm complies with

 Hawaii law, and confirming the identity of the firearm can be easily accomplished

 simply by bringing the firearm to the registration for inspection.” ECF No. 91-1 at

 PageID # 725.

               This bald statement is not enough to meet the Government’s burden.

 “To survive intermediate scrutiny, the defendants must show ‘reasonable

 inferences based on substantial evidence’ that the statutes are substantially related

 to the governmental interest.” N.Y. State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804

 F.3d 242, 264 (2d Cir. 2015) (quoting Turner Broad., 520 U.S. at 666); Heller II,

 670 F.3d at 1259 (same). Here, the Government has provided no evidence

 whatsoever in support of its position. The Government has provided no legislative

 history speaking to the legislature’s reasons for amending the statute.15 It has not


        15
            Though not proffered by the Government, the court has reviewed the legislative history
 related to the 2020 amendment of HRS § 134-3(c). This history reveals that the legislature
                                                                          (continued . . . )
                                                27
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 28 of 33                      PageID #:
                                    1006



 shown that inaccurate registration was a problem affecting public safety (or even a

 problem at all) prior to enactment of the 2020 in-person inspection and registration

 requirement, nor has it provided any studies, examples from other jurisdictions, or

 any other type of evidence suggesting that an in-person inspection and registration

 requirement would ameliorate such a problem.

                In absence of concrete evidence, the only support that the Government

 offers is conjecture. Defendant asserts that in-person inspection and registration

 promotes public safety by requiring that the police directly inspect the serial

 number on the gun itself, rather than the number as reported by the buyer and

 (separately) by the seller on the permit. See HRS § 134-2(f). Specifically, the

 Government speculates that “[s]ome people might innocently make mistakes in

 transcribing serial numbers or other identifying information” or may be unaware

 that their gun’s identifying marks or other attributes have been impermissibly



 amended § 134-3 in 2020 primarily to address concerns around ghost guns—firearms that are
 assembled “without serial numbers or other identification markings.” Stand. Com. Rep. No.
 685-20 (Feb. 19, 2020). The legislature was concerned because “individuals who are otherwise
 prohibited from owning or possessing firearms under state law can assemble these ‘ghost guns,’
 thereby bypassing background checks, registration, and other legal requirements.” Id. But while
 the legislature made two amendments specifically related to ghost guns, the amendment to
 require in-person inspection and registration appears unrelated. It addresses requirements for
 individuals who register their firearms legally, not the issue of individuals attempting to bypass
 legal registration with ghost guns. Rather, this amendment appears to fall into a separate,
 secondary reason for amending the statute: to “[a]mend certain requirements relating to firearms
 registration.” See Stand. Com. Rep. No. 3557 (May 19, 2020); Stand. Com. Rep. No. 3729 (June
 30, 2020). But this does not reveal the purpose of the in-person inspection and registration
 requirement, nor could the court locate any additional legislative history—whether from 2020 or
 previous sessions—addressing the purpose of this requirement.
                                                28
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 29 of 33                         PageID #:
                                    1007



 altered. ECF No. 91-1 at PageID # 720. And, the Government hypothesizes,

 individuals may not be aware of these errors or inconsistencies until they bring

 their firearm to the police station to have it physically inspected. Id. But this

 hypothetical falls short under intermediate scrutiny. To meet its burden, the

 Government must “present some meaningful evidence, not mere assertions, to

 justify its predictive judgments.” Heller II, 670 F.3d at 1259 (striking down a gun

 registration law where the government failed “to present any data or other evidence

 to substantiate its claim that these requirements can reasonably be expected to

 promote . . . the important governmental interests it has invoked”). 16

                Thus, it once again appears that the Government’s only permissible

 argument is that common sense shows the law is reasonably related to its interest

 in promoting public safety. But the notion that in-person inspection and

 registration promotes public safety is not a matter of common sense. First, as

 stated above, in the absence of any evidence to that end, it is not a common-sense

 conclusion that mistakes in registration were a problem prior to enactment of the


        16
            The Government also argues that the in-person inspection and registration requirement
 provides a benefit to new gun owners in that it affords them a presumption of innocence in the
 event the firearm’s identifying marks are discovered to be altered after the registration process is
 complete. Again, this argument is based on mere supposition. See ECF No. 91-1 at PageID
 ## 725-26 (speculating that a “new owner could be accused of the alteration at some point in the
 distant future when the alteration is finally discovered” and that “in-person inspection at
 registration sets a ‘base line’ that protects the new owner”). Moreover, any secondary benefits
 the law allegedly affords gun owners is irrelevant in the context of this constitutional challenge;
 the question is only whether the law is reasonably tailored to meet the asserted government
 interest.
                                                  29
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 30 of 33                     PageID #:
                                    1008



 in-person inspection and registration requirement. Indeed, there is redundancy

 built into the registration process even without the in-person requirement—both

 the firearm seller and buyer must provide the serial number and other identifying

 information about the firearm. As Plaintiffs point out, “it strains credulity that both

 a firearms store and a buyer would both fail to properly transcribe numbers or

 realize” that the gun has been impermissibly altered. 17 ECF No. 95-1 at PageID

 # 941.

               Second, as the D.C. Circuit pointed out in Heller v. District of

 Columbia, 801 F.3d 264 (D.C. Cir. 2015) (“Heller IV”), requiring individuals to

 bring firearms into the police station for in-person inspection and registration may

 “more likely be a threat to public safety [because] there is a risk that the gun may

 be stolen en route or that the would-be registrant may be arrested or even shot by a

 police officer seeing a ‘man with a gun.’” Id. at 277 (internal citation and

 quotation omitted). While these possibilities—like the Government’s hypothetical

 about mistaken transcription—are no more than conjecture, they demonstrate that

 it is not a simple matter of common sense that in-person inspection and registration

 promotes public safety.




          17
           This is especially true given that the Second Amendment protects the rights of “law-
 abiding, responsible citizens.” Heller, 554 U.S. at 635.
                                                30
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 31 of 33             PageID #:
                                    1009



              Finally, it is again worth noting that Hawaii is the only state in the

 country to require in-person inspection and registration of firearms. ECF No. 85-1

 at PageID # 614. As in the case of the 10-day permit use period, if it were truly a

 matter of common sense that in-person inspection and registration promoted public

 safety—or that misidentification in the absence of in-person inspection and

 registration was a problem—one would expect additional states to maintain similar

 requirements. The Government has failed to show that the in-person inspection

 and registration requirement is reasonably tailored to a significant, substantial, or

 important government interest. HRS § 134-3(c)’s in-person inspection and

 registration requirement does not survive intermediate scrutiny.

                                 V. CONCLUSION

              For the foregoing reasons, Plaintiffs’ Motion for Summary Judgment

 is GRANTED and Defendant’s Counter Motion for Summary Judgment is

 DENIED.

              HRS § 134-2(e)’s requirement that “[p]ermits issued to acquire any

 pistol or revolver shall be void unless used within ten days after the date of issue”

 is declared unconstitutional in violation of the Second Amendment. Defendant’s

 officers, agents, servants, employees, and all persons in active concert or

 participation with Defendant are permanently enjoined from enforcing HRS




                                           31
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 32 of 33             PageID #:
                                    1010



 § 134-2(e)’s 10-day permit use requirement for handguns. To be clear, no other

 language in HRS § 134-2(e) is found unconstitutional.

              HRS § 134-3(c)’s requirement that, with the exception of certain

 licensed dealers, “[a]ll other firearms and firearm receivers registered under [HRS

 § 134] shall be physically inspected by the respective county chief of police or the

 chief’s representative at the time of registration” is unconstitutional in violation of

 the Second Amendment. Defendant’s officers, agents, servants, employees, and all

 persons in active concert or participation with Defendant are permanently enjoined

 from enforcing HRS § 134-3(c)’s in-person firearm inspection and registration

 requirement. To be clear, no other language in HRS § 134-3(c) is found

 unconstitutional.

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///


                                            32
Case 1:19-cv-00578-JMS-RT Document 107 Filed 08/16/21 Page 33 of 33                  PageID #:
                                    1011



               Pursuant to the parties’ Stipulation, ECF No. 106, and Federal Rule of

 Civil Procedure 58(b), entry of separate judgment in this action will be delayed

 until September 15, 2021. The Order shall not take effect and shall not be

 appealable until the separate judgment is entered. The Clerk’s Office shall not

 close the case file at this time.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, August 16, 2021.


                                                         /s/ J. Michael Seabright
                                                        J. Michael Seabright
                                                        Chief United States District Judge




 Yukutake v. Connors, Civ. No. 19-00578 JMS-RT, Order Granting Plaintiffs’ Motion for
 Summary Judgment and Denying Defendant’s Counter Motion for Summary Judgment

                                             33
